
	

114 S910 PCS: To amend the Internal Revenue Code of 1986 to clarify the special rules for accident and health plans of certain governmental entities, and for other purposes.
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 44
		114th CONGRESS1st Session
		S. 910
		[Report No. 114–21]
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the special rules for accident and health
			 plans of certain governmental entities, and for other purposes.
	
	
		1.Clarification of special rule for certain governmental plans
 (a)In generalParagraph (1) of section 105(j) of the Internal Revenue Code of 1986 is amended— (1)by striking the taxpayer and inserting a qualified taxpayer, and
 (2)by striking deceased plan participant's beneficiary and inserting deceased employee's beneficiary (other than an individual described in paragraph (3)(B)). (b)Qualified taxpayerSubsection (j) of section 105 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (3)Qualified taxpayerFor purposes of paragraph (1), with respect to an accident or health plan described in paragraph (2), the term qualified taxpayer means a taxpayer who is—
 (A)an employee, or (B)the spouse, dependent (as defined for purposes of subsection (b)), or child (as defined for purposes of such subsection) of an employee..
 (c)Application to political subdivisions of StatesParagraph (2) of section 105(j) of the Internal Revenue Code of 1986 is amended— (1)by inserting or established by or on behalf of a State or political subdivision thereof after public retirement system, and
 (2)by inserting or 501(c)(9) after section 115 in subparagraph (B). (d)Effective dateThe amendments made by this section shall apply to payments after the date of the enactment of this Act.
			2.Increase in continuous levy for Medicare providers and suppliers
 (a)In generalParagraph (3) of section 6331(h) of the Internal Revenue Code of 1986 is amended by striking 30 percent and inserting 35 percent. (b)Effective dateThe amendment made by this section shall apply to payments made after 180 days after the date of the enactment of this Act.
			
	April 14, 2015Read twice and placed on the calendar